UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 96-40266

                         (Summary Calendar)
                          _________________


          WILLIAM DEXTER WHITE,


                               Plaintiff-Appellant,

          versus


          RONALD W COOPER ET AL.,


                               Defendants,


          RONALD W COOPER; RONALD R REED,


                               Defendants-Appellees.



           Appeal from the United States District Court
                 For the Eastern District of Texas
                           (9:91-CV-177)

                          October 7, 1997

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Texas prisoner William Dexter White, # 545599, appeals the

denial of his motion for a new trial following the jury’s rejection

of his civil rights claims against Texas Department of Criminal



  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Justice employees Sergeant Ronald Cooper and Dr. Ronald Reed.

Trial was held before a magistrate judge pursuant to 28 U.S.C.

§ 636(c).    White contends that he should have been granted a new

trial because the jury selection proceedings violated Batson v.

Kentucky;** jury misconduct caused the trial to be unfair; he was

denied adequate pretrial discovery; the jury was given erroneous

instructions; and, the jury’s verdict was inconsistent.     Having

reviewed the record and White’s brief, we AFFIRM for essentially

the same reasons set forth by the magistrate judge.       White v.

Cooper, No. 9:91cv177 (E.D. Tex. Feb. 14, 1996). We reject White’s

argument that the appeal should be stayed until a transcript of the

entire trial has been provided to him and we find that the

magistrate judge accorded White a full and fair hearing on his

motion for a new trial.

       AFFIRMED.




  **
       476 U.S. 79, 106 S. Ct. 1712 (1986).

                                 -2-